Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0000182
                                                         27-OCT-2016
                                                         09:54 AM




                           SCWC-13-0000182

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                       KILAKILA ʻO HALEAKALᾹ,
             Petitioner/Plaintiff/Appellant-Appellant,

                                 vs.

UNIVERSITY OF HAWAIʻI and DAVID LASSNER, in his official capacity
  as Chancellor of the University of Hawaiʻi at Manoa; BOARD OF
LAND AND NATURAL RESOURCES, SUZANNE CASE, in her capacity as the
   Chairperson of the Board of Land and Natural Resources; and
            DEPARTMENT OF LAND AND NATURAL RESOURCES,
           Respondents/Defendants/Appellees-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-13-0000182; CIVIL NO. 10-1-2510)

            ORDER GRANTING IN PART AND DENYING IN PART
                     MOTION FOR RECONSIDERATON
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner/Plaintiff/Appellant-

Appellant Kilakila #O Haleakalā’s motion for reconsideration,

filed on October 17, 2016, the papers in support thereof, and

the records and files herein,
          IT IS HEREBY ORDERED that the motion is granted in

part in accordance with the Order of Correction filed herewith;

otherwise, the motion is denied.

          DATED: Honolulu, Hawai#i, October 27, 2016.


                                       /s/ Mark E. Recktenwald

                                       /s/ Paula A. Nakayama

                                       /s/ Sabrina S. McKenna

                                       /s/ Richard W. Pollack

                                       /s/ Michael D. Wilson




                                   2